Title: Enclosure: Ferdinand Grand to William Short, [25 February 1791]
From: Grand, Ferdinand
To: Short, William



[Paris, February 25, 1791]

Jaime a croire Monsieur que vous ne vous etes pas rappelle les conditions du traité passé dans le temps entre le roi & Monsieur Francklin il porte que le remboursement des Sommes pretées aux etats unis Seront faites a mon domicile pour etre ensuite versées au tresor royal, j’ai appris avec peine que cette condition na pas été observée dans le payement qui S’est effectué dernierement, independament du droit que j’ai a ce quelle Soit executée, c’en est un aussi de justice puisque cest moi Seul qui ait Sollicité & obtenu tous les Secours de notre gouvernement & que depuis l’origine je nai cessé de rendre avec le Zele le plus actif & le plus Soutenu les Services les plus Importans en tous le genres. & Successivement a tous les Ministres des Etats unis jusqua ce quils aient été reçus a la Cour. Je ne puis croire dapres cela que L’intention due Congrès fut daller contre Ses engagemens vis a vis du banquier quil a adopté a paris & qui la bien merité, cependant S’il en etoit autrement je vous prie Monsieur de vouloir bien m’en Informer & de me croire plus que personne.
Votre Tres Humble &   Tres Obeissant Serviteur
Grand
Paris le 25 fevr 1791


P. S.   Je desirerois Savoir Si nous n’aurons pas bientot le plaisir de vous voir, comme aussi Si dans l’emprunt actuel on reçoit des papiers, & de quelle nature.

